Title: From George Washington to George Lewis, 8 March 1796
From: Washington, George
To: Lewis, George


          
            Dear Sir,
            Philadelphia 8th Mar. 1796.
          
          I send you the enclosed Advertisement, that you may perceive thereby, I have restrained myself from selling the Land I hold on Green River in Kentucky, until the first of September; that all who are disposed to purchase may have notice thereof. Between this and then, I would thank you to give me, from time to time, and by duplicates (to guard against miscarriages) such information as you may be able to obtain, of what it will likely Sell for, on the terms it is offered. Let this information extend to the other tracts also; as your opportunities of acquiring this information is superior to mine, from the knowledge, and acquaintance you have with the classes of people who buy; either for actual settlement, or the purposes of speculation.
          The rise in the prices of Land in Kentucky, according to the accounts given of it by people from that State, is almost incredible; and possibly are a little exagerated; but that it is considerable, there can be no doubt.
          Colo. Marshall writes me, that he had paid the tax on my Land on Kentucky; which supercedes the necessity for you to do it. My

love to Mrs Lewis in wch your Aunt unites—I am, Your Affecte friend & Uncle
          
            Go: Washington
          
          
            P.S. Always put the letters you may write to me into the Post Office, as far preferable to any private conveyances.
          
        